 38DECISIONSOF NATIONALLABOR RELATIONS BOARDDMR Corp.and Harrill Electric Contractors, Inc.andIBEW Local 59, IBEW Local 116, Interna-tional Brotherhood of Electrical Workers. Case16-CA-853013 February 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn 29 June 1984 Administrative Law JudgeRichard J. Boyce issued the attached decision. TheRespondent filed exceptions and a supporting brief,the Charging Party filed an answering brief, andthe General Counsel filed a brief in support of thejudge's decision.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,' andconclusions and to adopt the Conclusions of Lawand Recommendation.ORDERThe National Labor Relations Board adopts theConclusions of Law and Recommendation of theadministrative law judge and orders that the Re-spondents, DMR Corp., Dallas, Texas, and HarrillElectricContractors, Inc.,Mesquite, Texas, theirofficers, agents, successors, and assigns, shall takethe action set forth in 258 NLRB 1063 (1981).'On 30 June 1983 the Board accepted the Fifth Circuit's remand Thecourt'sdecision thus is the law of the case The court stated that itsremand was for "a new hearing"on the appropriate unit question Con-trary to the Respondent's contention,the remand required taking addi-tional evidenceSUPPLEMENTAL DECISIONSTATEMENT OF THE CASEI.BACKGROUNDRICHARD J.BOYCE,Administrative Law Judge. In adecision reported at 258 NLRB 1063 (1981),the Boarddetermined that Harrill Electric Contractors,Inc., andDMR Corp.(jointlyRespondent)were in violation ofSection 8(a)(5) and(1) of the NationalLaborRelationsAct (Act)in certain respects,and ordered that theycease and desist therefrom and take prescribed affirma-tive action to remedy the violations.Central to that de-termination were findings that Harrill Electric and DMRwere a single employer,-and that the electricians nomi-nally employed by DMR properly belonged in the estab-lished bargaining unit of Harrill Electric electricians.On the Board'sapplication for enforcement of itsorder,the Fifth Circuit Court of Appeals concluded that,while Harrill Electric and DMR were a single employer,the record did not contain enough evidence to enable itto pass on the soundnessof theBoard'sunit findingNLRBv.DMRCorp.,699 F.2d 788,791, 793 (5th Cir.1983). The court accordingly remanded the matter to theBoard. . . for the limited purpose of a new hearing, andnew findings and conclusions on the sole issue ofthe appropriatenessvel non,of the single bargainingunit of Harrill's and DMR's electricians.Id. at 793.The Board in turn issued an unreported order datedJune 30, 1983, directing that a hearing be held before me,as the administrative law judge in the initial hearing, "forthe limited purpose stated in the court's opinion," andthat I then prepare a supplemental decision. Pursuant tothe Board's order, a hearing was held in Dallas, Texas,on November 1, 1983, after which briefs were submittedfor the General Counsel and for the Charging Party.'II.SUMMARYOF CERTAINFINDINGSPREVIOUSLYMADEAmong the Board's findings in the earlier decision, un-disturbed by the court, are these:2(a)HarrillElectricwas incorporated in 1977, andDMR in September 1978.(b) In January 1979, in conjunction with the designeddeemphasis of activity as Harrill Electric and to escapethat entity's union obligations, Respondent began doingelectrical contracting as DMR.(c)Respondent's first major project as DMR, appar-ently, involved the rehabilitation of several buildings atTexasWomen's University, in Denton, which lasted anumber of months. Other projects as DMR included therehabilitation of 5 junior high schools in Birdville, Texas,startingin the early spring of 1979; and the rehabilitationof 12 schools in Fort Worth in the spring and summer of1979.(d)Other of Respondent's early activities as DMR en-tailed the servicing of two Honeywell facilities in DallasCounty under a contract awarded in June 1979-workpreviously done in the name of Harrill Electric; and war-ranty workon at leastfour projects on which Respond-ent asHarrill Electric had done the original work.(e)Randy Harrill, Harrill Electric's president, majorshareholder,and manager,was a moving force in thecreation of DMR, and in the shift of personnel from theformer to the latter.(f)On February 9, 1979, Mike Eavenson, then a fore-man forHarrill Electric, was put in charge of the day-to-day operation of DMR. At about the same time, LarryWalters, Harrill Electric's estimator and materials buyer,assumed the same role for DMR; and, in early April, Joe'At the outsetof the hearing on remand,counsel for Respondentmoved to dismiss the complaint,contending that the existingrecord, asthe FifthCircuithad concluded,did not support the Board's prior unitfinding, and that the GeneralCounsel had notmade an adequateshowingunder Sec 10(e) of theAct or Boardprecedentfor the record to be re-opened Themotion was denied,whereupon counselfor Respondent leftthe hearing, not to participatefurther2Extractedfrom 258 NLRB 1064-68274 NLRB No. 7 DMR CORPRawlinson, Harrill Electric's job superintendent, shiftedto DMR in that capacity(g)Those on DMR's payroll initially were one BillLance, who was nominally in charge until supplanted byEavenson as of February 9, and two electricians, JerryEdwards and Kenneth Tuggle, none of whom had beenconnected with Respondent before. In the week endingFebruary 13, the DMR payroll was doubled by the addi-tion of three electricians theretofore with Harrill Elec-tric-Mark Penney, Amos Pollard, and James Ralston.(h) In March, 16 more were added to the DMR pay-roll, of whom one, Tommy Lucas, had been with HarrillElectric; and, in the week ending April 13, the DMRpayrollwas increased by 4 more, including Rawlinsonand I other, Donald Watkins, from Harrill Electric.(i) In all, some 160 people were on the payroll of Re-spondent as DMR at one time or another in 1979, ofwhom about 150 never before had been in Respondent'semploy.IIIEVIDENCE DEVELOPED IN THE HEARING ONREMANDSix testified in the hearing on remand. Two, Joe Gil-more and Alan Head, had been electricians for Respond-ent duringits time asHarrillElectric, leavingbeforeitbeganusingthe style of DMR. Three, the aforemen-tionedMark Penney, Amos Pollard, and James Ralston,were electricians carried over from the Harrill Electricto the DMR phase One, Kenneth Tuggle, also men-tioned above, was among the first electricians hired byRespondent as DMR, never before having worked forRespondent Following is a summary of their testimony.Gilmore.Gilmore testified that he was licensed by thecity of Dallas as a journeyman wireman in 1969; and thathe was employed by Respondent, as Harrill Electric,from 1976 to mid-1979, doing both commercial and resi-dential electrical work, as those terms are understood inthe industryThe commercial work included tasks inconnectionwith the installation of air conditioning intwo high schools in Fort Worth, and the recurrent per-formance of electrical service work at the HoneywellCenter and the LBJ Business Park, both in Dallas Theservicework entailed "add[ing] plugs, switches, [and]lights" incidental to the preparation of offices for newtenants, as well as certain' activities in the maintenance ofexisting systems.Gilmore's residentialwork consisted,among other things, of electrical chores incidental to therefurbishing of the West Dallas Housing Project and tothe construction of new houses in Mesquite He also didwhat he termed a "minute" amount of electrical work inoccupied residences.Head.Head testified that he worked for Respondent,asHarrillElectric, from September 1978 to February1979; and that 95 percent of the work he did "would beclassified as commercial work." He was hired to operatea service truck, moving from location to location doingelectrical jobs of short duration-a few hours or days.This took him to the Honeywell Center "on numerousoccasions,"where he did both "general maintenance,"such as repairing light fixtures, and "tenant work,"which entailed the installation of lights, switches,plugs,39etc., to tenant specifications.Head also did this "exactsame type work" at the LBJ Business Park.Other commercial work in which Head was involvedwhile with Respondent included the start-to-finish wiringof a veterinary hospital being built, and the electricalwork required in the construction of a bank addition inBalch Springs. The work at the veterinary hospital con-sisted of "roughing in the pipe in the concrete, puttingall the pipe in the walls, hanging all tables to turn thecows over . . . ." That at the bank was comprised ofrunning "allthe conduit that went in the concrete beforethe concrete was poured,"running "allthe pipe for allthe wiring to goin," setting"all the light fixtures," pit-ting in"all the plugs .. . switches . . . [and] panels,", in-stalling"all the intercom systems,"running "allthe pipefor the telephone wires," setting "all the parking lot[light] standards,"and running"all the pipe and wire tothe parking lot lights."Penney.Penney testified that he was licensed by thecity of Dallas as a journeyman wireman in 1973. Whilewith Respondent, as Harrill Electric, he did both com-mercial and residentialelectricalwork. The commercialwork was at a sheet metal factory in Austin. The resi-dential work was concerned with the "upgrading" of theWest Dallas Housing Project, which included the instal-lationof air conditioning, bathroom heaters, and plugs,and with early "roughing in" on a house being built atLake Ray Hubbard.Penney's first work for Respondent, as DMR, was onthe project at Texas Women's University, where he re-mained for several weeks, "running pipe" in the crawlspaces under the buildings being rehabilitated. Thatproject was deemed commercial, as opposed to residen-tial.Mike Eavenson was Penney's foreman. He also hadbeen Penney's foreman on the earlier jobs at the WestDallas Housing Project and in Austin.Pollard.Pollard testified that he was licensed by thecity of Dallas as a journeyman electrician in 1970. Hedid commercial and residential work during the time hewas with Respondent, as Harrill Electric The commer-cialwork wasat anoffice complex on Midway Road inor near Dallas, where he was involved in "tearing downthe old service and upgrading it with a new service forhigher amperage." The residential work included the"upgrading" of the West Dallas Housing Project, underthe foremanship of Mike Eavenson, and "basically" thesamekind of work on a housing project in Waco, whereDon Watkins was the foreman.Pollard's first assignment with Respondent, as DMR,was at Texas Women's University, where he "ran con-duit pipe and pulled wire and installed light fixtures."Eavenson was his foreman for a time on that project.Pollard then worked on the Birdville school rehabilita-tion project, "running conduit and hooking up air condi-tioningunits."His foreman on that project was DonWatkins, previously his foreman on the Waco housingproject.The Birdville school job, like that at TexasWomen's University, was commercial.Ralston.Ralston testified that he was licensed by thecity of Dallas as a journeyman electrician in 1968. Whileworking for Respondent, as Harrill Electric, he did resi- 40DECISIONSOF NATIONALLABOR RELATIONS BOARDdentialwork primarily, most notably at the West DallasHousing Project, where Eavenson was his foreman; andat a similar project in Waco, under the foremanship ofWatkins. He also was involved in the wiring of housesunder construction. Ralston's one instance of commercialwork for Respondent, as Harrill Electric, was in a busi-ness building on or near the Carpenter Freeway, wherehe "ran some pipe, changed out some light fixtures,pulled some wire, put in dimmer switches, [and] put in a3-way switch."Ralston worked on both commercial and residentialprojects while with Respondent, as DMR Hisinitial as-signment was to the project at Texas Women's Universi-ty,with Eavenson as his foreman. He next worked onthe Birdville school rehabilitation project. That entailed"rerouting pipe, tearing out pipe, pulling out the servicecable, pulling in service cable, running two-and three-inch pipe . . . [and] . . stuff like that," incidental to theinstallationof central air conditioning.Ralston alsoworked for Respondent, as DMR, in the remodeling of ahousing project in Ennis, which was residential in nature;and on an establishment in Dallas called "The LightStore," which was commercial.Ralston testified that, "basically, [he] used the sametools for Harrill as [he] did DMR"; and that the mannerinwhich the work was assigned, supervised, and per-formed was "basically the same" in both situations.TuggleTuggle testified that he was licensed by thecity of Dallas as a journeyman wireman about 1976; thathewas the first electrician hired by Respondent, asDMR, remaining until February 1980; and that he oper-ated a service truck, doing "all phases of electricalwork."Tuggle did both commercial and residential work. Thecommercial work was comprised of "mainly service-typework" at the Honeywell Center and in the LBJ BusinessParkThis included adding plugs and fixtures, movingfixtures, etc., usually taking 2 to 3 hours, after which hewould "go somewhere else and do the same type thing "Tuggle also participated in the project at Texas Women'sUniversity, where he "changed out some old panels andhung some new light fixtures, and things of that sort."He once wired a restaurant, as well. Tuggle's residentialwork with Respondent, as DMR, consisted of "somehousing projects" in Ennis, of wiring "some houses" inPlano, of working on "some houses" near Lake RayHubbard and on "one or two" houses in Mesquite, andof trimming out-i.e., installingplugs and switches andhanging light fixtures, etc.-in a "fancy-type house" atLake Ray Hubbard.DiscussionThe newly developed evidence, at once uncontradict-ed and credible, reveals that Respondent's electriciansperformed a mix of thesamekinds of commercial andresidentialwork,usingmuch the same skills, during boththeHarrillElectric and DMR phases; and that, in Ea-venson and Watkins, there was a considerable carryoverof on-the-job supervisionThese factors, in combinationwith the undisturbed findings in the earlier decision(most notably, Randy Harrill's continued active role, thesubstantial continuity otherwise of top management, andthe union avoidance purpose behind the shift from Har-rillElectric to DMR), warrant iteration of the commentmade in the earlier Board decision, at 258 NLRB 1069,paraphrasingAppalachian Construction,235NLRB 685,686 (1978):The only real difference, other thanname,between[DMR] working on the project[s] and [Harrill Elec-tric]was the absence of union labor.It is concluded, therefore, adverting to the circuitcourt's instruction in this matter, that the only appropri-ate bargaining unit is "thesinglebargaining unit of Har-rill's and DMR's electricians."CONCLUSION OF LAW AND RECOMMENDATIONSThe Board's earlier unit finding was correct It is rec-ommended that it adhere to its original order.3All outstanding motions inconsistent with this conclusion and recom-mendation hereby are denied If no exceptions are filed as provided bySec 102 46 of the Board's Rules and Regulations, the findings, conclu-sions,and recommendedOrder shall, as provided in Sec 102 48 of theRules, be adopted by the Board and all objections to them shall bedeemed waived for all purposes